t c memo united_states tax_court jane z astleford petitioner v commissioner of internal revenue respondent docket no filed date sue ann nelson and robert j stuart for petitioner trent d usitalo and david zoss for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and respective federal gift_taxes after settlement by the parties of the valuation of a number of properties in order to calculate the fair_market_value of limited_partnership interests petitioner transferred as gifts in and we must determine the fair_market_value of big_number acres of minnesota farmland whether a particular interest in a general_partnership should be valued as a partnership_interest or as an assignee interest and the lack of control and lack of marketability discounts that should apply to the limited and to the general_partnership interests unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact many of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in minnesota petitioner’s husband m g astleford mg was a successful real_estate businessman who over the course of years acquired individually jointly with petitioner and through various trusts and limited and general partnerships significant interests in real_estate located primarily in minnesota below we briefly describe the interests in real_estate mg and petitioner owned and that petitioner transferred to a family limited_partnership and the gifts of interests in the family limited_partnership that petitioner in and in made to her children in mg and richard t burger formed pine bend development co pine bend as a minnesota general_partnership mg and mr burger were each 50-percent general partners in pine bend under provisions of the pine bend general_partnership agreement consent of each partner was required with respect to the management conduct and operation of the partnership business in all respects and in all matters the pine bend general_partnership agreement did not contain any provisions relating to the transfers of interests in pine bend and whether such transferred interests would be general_partnership or assignee interests in pine bend purchased big_number acres of land near st paul minnesota of which big_number acres consisted of agricultural farmland in rosemount minnesota the rosemount property pine bend leased acres of the rosemount property to farmers and leased out the remaining acreage for use as a commercial paintball field the rosemount property was located near an industrial area and an oil refinery and approximately miles from the nearest residential neighborhood the rosemount property was not connected to municipal sewer or water on or about date mg and petitioner each created separate revocable trusts and they each transferred to their separate trusts various interests in real_estate on date mg passed away as of the date of his death mg owned directly or indirectly through various partnerships and his above revocable_trust interests in real properties located in minnesota and california all of mg’s real_estate interests passed under mg’s last will and testament to the m g astleford marital trust the marital trust which on mg’s death came into existence under mg’s will for the benefit of petitioner after mg’s death in petitioner owned indirectly through the marital trust all of the interests in the various real properties that mg had acquired over the years and petitioner continued to own all of the real_estate interests she separately had acquired on date petitioner formed the astleford family limited_partnership aflp as a minnesota limited_partnership to facilitate the continued ownership development and management of the various real_estate investments and partnership interests petitioner then owned and to facilitate the gifts which petitioner intended to give to her three adult children under provisions of the aflp agreement aflp‘s net cashflow was to be distributed annually among the partners the limited partners were not entitled to vote on matters relating to management of aflp no outside party could become a partner in aflp without consent of petitioner as general_partner a limited_partner could not sell or transfer any part of his or her aflp limited_partnership_interest without consent of petitioner and no real_property interest held by aflp could be partitioned without consent of petitioner on date petitioner funded aflp by transferring her ownership_interest in an elder-care assisted living facility with a stipulated value of dollar_figure also on date petitioner gave each of her three children a 30-percent limited_partnership_interest in aflp retaining for herself a 10-percent aflp general_partnership interest a date partnership resolution of aflp referred to an impending transfer to aflp of petitioner’s 50-percent pine bend interest as a transfer of petitioner’s entire right and interest in pine bend on date as an additional capital_contribution to aflp petitioner transferred to aflp her 50-percent pine bend interest and her ownership_interest in other real_estate properties located in the minneapolis-st paul metropolitan area the other properties as a result of the date transfer to aflp of petitioner’s 50-percent pine bend interest and of the other properties petitioner’s general_partnership interest in aflp increased significantly and petitioner’s children’s respective limited_partnership interests in aflp decreased significantly however also on date and simultaneously with petitioner’s above transfer of property to aflp petitioner gave each of her three children additional limited_partnership interests in aflp having the effect of reducing petitioner’s aflp general_partnership interest back down to approximately percent and increasing petitioner’s children’s aflp limited_partnership interests back up to approximately percent apiece in and in petitioner’s three children did not make any contributions to the capital of aflp on audit as compared to the values and discounts used by petitioner in calculating and reporting on her and federal gift_tax returns the value of the gifts of aflp limited_partnership interests to her three children respondent increased the fair market values of a number of the properties that were transferred to aflp and the fair_market_value of aflp’s net asset value nav respondent decreased the lack of control and lack of marketability discounts applicable to the valuation of the gifted aflp limited_partnership interests the schedule below reflects the total value of petitioner’s taxable_gifts and gift_tax liabilities for and as reported on petitioner’s federal gift_tax returns and as determined by respondent on audit petitioner’s taxable gift_tax returns gift_tax liability dollar_figure big_number big_number gifts dollar_figure big_number big_number respondent’s audit determinations taxable_gifts dollar_figure big_number big_number gift_tax liability dollar_figure big_number big_number year opinion under sec_2501 the transfer of property by gift is subject_to federal gift_taxes the amount_of_the_gift is equal to the fair_market_value of the gifted property defined as the price at which on the date of the gift the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_2512 sec_25_2512-1 gift_tax regs see also revrul_59_60 1959_1_cb_237 a willing buyer and a willing seller are hypothetical persons rather than specific individuals or entities and their characteristics are not necessarily the same as those of the donor and the donee of the property in question 658_f2d_999 5th cir 94_tc_193 the valuation of property is a question of fact and all relevant facts and circumstances are to be considered 366_f3d_608 8th cir affg tcmemo_2002_145 in deciding valuation issues courts often receive into evidence and consider the opinions of expert witnesses 304_us_282 we may largely accept the opinion of one expert over the opinion of another expert see 74_tc_441 and we may be selective in determining which portion of an expert’s opinion to accept parker v commissioner t c the fair market values of the rosemount property the percent pine bend interest and the other properties--that petitioner on date and on date directly or indirectly transferred as additional capital contributions to aflp--obviously increased the fair_market_value of the three aflp limited_partnership interests that petitioner simultaneously transferred to her children as stated of these underlying properties transferred to aflp the parties herein dispute only the value of the rosemount property whether the 50-percent pine bend interest should be valued as a general_partnership interest or as an assignee interest and the lack of control and lack of marketability discounts that should apply to the 50-percent pine bend interest and to the gifted aflp limited_partnership interests the rosemount property on the basis of the average size of a farm in minnesota namely acres or a one quarter section petitioner’s expert1 treated the big_number acre rosemount property owned by pine bend as extraordinarily large and unique and used the market data approach in his valuation with a downward adjustment for an absorption discount petitioner’s expert identified as comparables to the rosemount property farm properties that had been sold he adjusted the properties for differences from the rosemount property based on date of sale location and size and he calculated an initial value for the rosemount property of dollar_figure per acre or a total of dollar_figure petitioner’s expert’s absorption discount decreased the value to dollar_figure per acre or a total fair_market_value of dollar_figure petitioner’s expert’s absorption discount was based on his opinion that a sale of the entire rosemount property would flood the local market for farmland and would reduce the per-acre price at which the rosemount property could be sold believing that the rosemount property would sell over the course of years and would appreciate percent each year petitioner’s expert at trial petitioner had four experts and respondent had two experts throughout our opinion we simply reference petitioner’s expert and respondent’s expert without further identification performed a cashflow analysis using a present_value discount rate of percent respondent’s expert in valuing the rosemount property also used the market data approach and reviewed the sale of approximately minnesota farmland properties he personally viewed and visited of the properties ultimately respondent’s expert chose two of the properties he considered comparable to the rosemount property and he made adjustments to his two comparables based on date of sale and he arrived at a per-acre value for the rosemount property of dollar_figure or a total fair_market_value of dollar_figure respondent’s expert did not believe other adjustments and discounts were necessary because of the similarity of his two comparables to the rosemount property respondent’s expert also concluded that because in big_number acres of land including the rosemount property had been purchased by pine bend in a single transaction the entire rosemount property likely could be sold in a single year without an absorption discount respondent’s expert also concluded that even if an absorption discount was appropriate petitioner’s 25-percent present_value discount rate was excessive respondent argued that the present_value discount rate should track the rate of return on equity which farmers in petitioner’s expert also reduced projected annual cashflow by estimated sales expenses and costs of dollar_figure percent and by property taxes of approximately percent dakota county minnesota actually earned and respondent’s expert referenced a report of the southeastern minnesota farm business management association indicating that in the average rate of return on equity for farmers in southeastern minnesota wa sec_9_2 percent respondent’s expert was particularly credible and highly experienced and possessed a unique knowledge of property located throughout dakota county and the surrounding area and we conclude that respondent’s expert’s initial value of dollar_figure per acre for the rosemount property is correct however we believe that due to the size of the rosemount property in relation to the number of acres sold each year in dakota county it is unlikely that all big_number acres of the rosemount property would be sold in a single year without a price discount in other valuation cases we have allowed a market absorption discount based on the understanding that a sale of a large parcel of real_estate over a short_period of time tends to reduce the price for which real_estate otherwise would sell see estate of rodgers v commissioner tcmemo_1999_129 carr v commissioner tcmemo_1985_19 estate of grootemaat v commissioner tcmemo_1979_49 we however regard petitioner’s present_value discount rate of percent as unreasonably high because it relies on statistics relating to developers of real_estate who expect greater returns given greater risks a present_value discount rate is a function of the riskiness of a project and the hypothetical project herein is not land development but the sale of farmland over years over percent of the rosemount property was leased to farmers providing a source of future income to a prospective purchaser given the low level of risk a rate of return that likely would induce a purchase of the rosemount property would be more akin to the return on equity which farmers in the area were actually earning--namely percent see 97_tc_496 rate of return on equity used as an appropriate present_value discount rate given the minimal risk involved in selling the rosemount property over years the fact that most of the acreage was already leased and the 2-percent return on equity earned by southeastern minnesota farmers in we conclude that the appropriate present_value discount rate to apply to the projected cashflow from the rosemount property over years is percent using an initial per-acre value of dollar_figure and substituting a present_value discount rate of percent the fair_market_value of the rosemount property taking into account market absorption over years is dollar_figure per acre or a total fair_market_value of dollar_figure in the summary schedule below using rounded numbers we compare the parties’ calculations with our calculation for the fair_market_value of the rosemount property rosemount property per acre value before absorption discount value of dollar_figure acres before absorption discount per acre value after absorption discount total value of dollar_figure acres after absorption discount petitioner’s expert respondent’s expert our calculation dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number we use actual acreage for the rosemount property of dollar_figure acres treatment of 50-percent pine bend interest the valuation dispute relating to pine bend involves the treatment or the nature for gift_tax valuation purposes of the 50-percent pine bend interest that petitioner transferred to aflp ie whether it should be treated as a general_partnership interest or merely as an assignee interest and the lack of control and lack of marketability discounts that should apply to the 50-percent pine bend interest like petitioner’s expert we assume 7-percent annual appreciation and reduce projected cashflow by estimated sales expenses and property taxes of dollar_figure percent and percent respectively petitioner treats the 50-percent pine bend interest transferred to aflp as an assignee interest and discounts that interest by percent because under minnesota law a holder of an assignee interest would have an interest only in the profits of pine bend and would have no influence on management see minn stat sec dollar_figure repealed by minn stat ch 323a enacted and renumbered supp petitioner’s argument that under minnesota law the percent pine bend interest should be treated as an assignee interest is based primarily on minnesota law and trial evidence suggesting that mr burger the other 50-percent pine bend general_partner did not consent to petitioner’s date transfer to aflp of petitioner’s pine bend interest see minn stat sec respondent argues that the substance_over_form_doctrine should apply and that thereunder the pine bend interest petitioner transferred to aflp should be treated as a general_partnership interest we agree with respondent and so hold alternatively respondent argues that if the 50-percent pine bend interest is to be treated as an assignee interest petitioner’s voting and liquidation rights in the transferred pine bend interest would have lapsed on the date of petitioner’s transfer thereof and under sec_2704 the lapse would trigger an additional deemed taxable gift by petitioner of those rights-- effectively recapturing for federal gift_tax purposes the value of the voting and liquidation rights ie the difference in value between a pine bend general_partnership interest and a pine bend assignee interest because of our resolution as to the substance of the transferred 50-percent pine bend interest we continued the federal tax effect of a particular transaction is governed by the substance of the transaction rather than by its form in 435_us_561 the supreme court explained this substance_over_form_doctrine as follows in applying this doctrine_of substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed the court has never regarded the simple expedient of drawing up papers 327_us_280 as controlling for tax purposes when the objective economic realities are to the contrary in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents are not rigidly binding helvering v lazarus co u s the substance_over_form_doctrine has been applied to federal gift and estate_taxes see 945_f2d_359 10th cir estate of murphy v commissioner tcmemo_1990_472 in particular we have applied the substance_over_form_doctrine in valuation cases to treat transfers of alleged assignee interests as in substance transfers_of_partnership_interests see 113_tc_449 affd on another issue 292_f3d_490 5th cir continued need not address respondent’s alternative argument under sec_2704 the facts in this case establish that in substance the pine bend interest transferred by petitioner to aflp should be treated as a general_partnership interest not as a pine bend assignee interest because petitioner was aflp’s sole general_partner petitioner was essentially in the same management position relative to the 50-percent pine bend interest whether she is to be viewed as having transferred to aflp a pine bend assignee interest and thereby retaining pine bend management rights or as having transferred those management rights to aflp via the transfer of a pine bend general_partnership interest in which case she reacquired those same management rights as sole general_partner of aflp either way after date petitioner continued to have and to control the management rights associated with the 50-percent pine bend general_partnership interest we note that the date aflp partnership resolution treats petitioner’s pine bend transfer as a transfer of all of petitioner’s rights and interests in pine bend suggesting the transfer of a general_partnership interest not the transfer of an assignee interest see 116_tc_121 interests not assignee interests where documents referred to interests as partnership interests kerr v commissioner supra pincite interests not assignee interests where language used to document transfers demonstrated partnership interests were transferred estate of dailey v commissioner tcmemo_2001_263 interests not assignee interests where documents referred to partnership interests cf estate of nowell v commissioner tcmemo_1999_15 interests assignee interests where documents did not indicate partnership interests were transferred discounts applicable to pine bend and to aflp interests for purposes of calculating lack of control and lack of marketability discounts that should apply to the 50-percent pine bend general_partnership interest petitioner transferred to aflp on date and to the aflp limited_partnership interests petitioner gave to her children on date and date petitioner’s expert relied on comparability data from sales of registered real_estate limited_partnerships or relps respondent’s expert relied on comparability data from sales of publicly traded real_estate_investment_trusts or reits we decline to declare either relp or reit data generally superior to the other we note that courts have accepted expert valuations using both relp and reit data for example relp data were used in estate of weinberg v commissioner tcmemo_2000_ and 423_fsupp2d_605 e d tex reit data were used in lappo v commissioner tcmemo_2003_258 and estate of mccormick v commissioner tcmemo_1995_371 we believe that when considering the size marketability management distribution_requirements and taxation of relps and reits relps more closely resemble aflp and pine bend and we believe that the low trading volume on the relp secondary market is not so low as to render available relp data unreliable we also believe however that the large number of reit sales transactions tends to produce more reliable data compared to the limited number of relp sales transactions we believe further that differences between reits on the one hand and pine bend and aflp on the other may be minimized given the large number of reits from which to choose comparables with regard to the lack of control and lack of marketability discounts applicable to the 50-percent pine bend general_partnership interest which petitioner on date transferred to aflp petitioner’s expert identified trading discounts ie differences between unit or share trading prices and unit or share navs observed in relp comparables trading on the relp secondary market and he equated those trading discounts with a combined discount for lack of control and lack of marketability petitioner’s expert derived therefrom what he believed should be the lower and upper limits to his combined discount--a floor of percent and a ceiling of percent--but he then abruptly concluded that a combined 40-percent discount for lack of control and lack of marketability should apply without explaining further how he picked percent as opposed to or percent or some other number within his range in valuing the 50-percent pine bend general_partnership interest respondent’s expert concluded that because the pine bend partnership_interest was simply an asset of aflp discounts he applied at the aflp level see infra pp obviated the need to apply an additional and separate discount at the pine bend level with regard to petitioner’s expert’s relp comparables we eliminate of the relp comparables because their data was based on information from not from median and mean trading discounts of approximately and percent were observed in the we note that this court as well as respondent has applied two layers of lack of control and lack of marketability discounts where a taxpayer held a minority interest in an entity that in turn held a minority interest in another entity see 72_tc_1062 janda v commissioner tcmemo_2001_24 gow v commissioner tcmemo_2000_93 affd 19_fedappx_90 4th cir gallun v commissioner tcmemo_1974_284 however we also have rejected multiple discounts to tiered entities where the lower level interest constituted a significant portion of the parent entity’s assets see martin v commissioner tcmemo_1985_424 minority interests in subsidiaries comprised percent of parent entity’s assets or where the lower level interest was the parent entity’s principal operating subsidiary see estate of o’connell v commissioner tcmemo_1978_191 affd on this point revd on other issues 640_f2d_249 9th cir the 50-percent pine bend interest constituted less than percent of aflp’s nav and was only of real_estate investments that on date were held by aflp and lack of control and lack of marketability discounts at both the pine bend level and the aflp parent level are appropriate remaining relp comparables in light of these median and mean trading discounts and in light of percent and percent median and mean trading discounts observed in a total sample of relps in we conclude that a combined discount of percent for lack of control and lack of marketability is appropriate for the 50-percent pine bend interest that petitioner on date transferred to aflp we conclude that as of date the fair_market_value of the 50-percent pine bend general_partnership interest petitioner transferred to aflp is dollar_figure computed as follows pine bend assets cash rosemount property stipulated nav of other_property total nav of pine bend less 30-percent combined discount for lack of control and marketability dollar_figure big_number big_number big_number dollar_figure big_number total discounted pine bend nav dollar_figure fmv of 50-percent pine bend general_partnership interest dollar_figure to establish just the lack of control discount applicable to the aflp limited_partnership interests as of the dates of petitioner’s gifts thereof to her three children--date and date--petitioner’s expert used trading discounts observed in relp units traded in the relp secondary market taking into account aflp’s financial situation petitioner’s expert selected nine specific relps to serve as comparables to aflp petitioner’s expert’s relp comparables were significantly more leveraged than aflp from percent to percent of debt to nav compared to aflp’s more moderate leverage in of percent of debt to nav and petitioner’s expert’s relp comparables had an average trading discount of percent from his initial nine relp comparables petitioner’s expert selected four relp comparables he considered most comparable to aflp which had trading discounts ranging from percent to percent and petitioner’s expert chose a lack of control discount for the gifted aflp interests of percent for and percent for of petitioner’s expert’s four specific relp comparables two had navs approximately five times the nav of aflp and his other two relp comparables were even more leveraged where the comparables are relatively few in number we look for a greater similarity between comparables and the subject property cf estate of heck v commissioner tcmemo_2002_34 as similarity to a company to be valued decreases the number of required comparables increases for convenience we occasionally reference and without specifying the exact valuation dates--namely date and date because aflp held less debt and was according to petitioner’s expert inherently less risky than his comparables we find it unlikely that the proper lack of control discount to apply to aflp should be as high as the 45-percent and 40-percent discounts used by petitioner’s expert for the respective and gifted aflp limited_partnership interests petitioner’s expert also stated that the higher an relp’s cash distribution rate the lower the investor risk should be which in turn would suggest a lower trading discount because aflp’s cash distribution rate of percent was significantly higher than the 7-percent average cash distribution rate observed in his relp comparables under petitioner’s expert’s own approach his recommended aflp lack of control discounts should be lower than the 38-percent average trading discount he observed in his relp comparables we conclude that the relp comparables petitioner’s expert used are too dissimilar to aflp to warrant the amount of reliance petitioner’s expert placed on them and we conclude that petitioner’s lack of control discounts for the gifted aflp limited_partnership interests of percent for and percent for are excessive rather than sifting through relp data looking for more appropriate relps to serve as comparables in an effort to estimate lack of control discounts for the gifted aflp limited_partnership interests we use reit data used by respondent’s expert with adjustments to his methodology from an investment advisory firm respondent’s expert obtained trading prices and share navs for approximately reits the reit data showed that in in the public marketplace reits traded at a median 1-percent premium over per- share nav and in at a median 2-percent discount under per- share nav because reits allow investors to own a minority but at the same time a liquid investment in an otherwise nonliquid asset ie real_estate investors in reits are willing to pay a liquidity premium relative to per-share nav to invest in reit shares as explained in 120_tc_358 revd and remanded on other grounds 461_f3d_614 5th cir this does not mean that a lack of control discount is nonexistent but suggests that an reit’s share price is in part affected by two factors one positive the liquidity premium and one negative lack of control thus in analyzing reit comparables and their trading prices it is appropriate to identify and to quantify and then to reverse out of the trading prices any liquidity premiums that are associated with reit comparability data which calculation results in an reit discount for lack of control that can be applied to the subject property on the basis of a regression analysis respondent’s expert concluded that for and reits traded generally at a liquidity premium of dollar_figure percent over illiquid investments such as closely held partnership interests to eliminate the effect of this 79-percent liquidity premium on reit trading share prices respondent’s expert made a mathematical calculation that for combined this 79-percent liquidity premium with the observed 1-percent reit median trading premium and the observed 2-percent reit median trading discount and he arrived at a lack of control discount to apply to the gifted aflp limited_partnership interests of dollar_figure percent for and dollar_figure percent for we agree with respondent’s expert that in order to estimate or quantify an appropriate lack of control discount from reit trading prices one should eliminate or reverse out the liquidity premium inherent in reit trading prices however respondent’s expert’s 79-percent liquidity premium appears unreasonably low our concern rests partly on the fact that other studies cited by respondent’s expert suggest that liquidity premiums applicable to publicly traded investments are nearly double that used by respondent’s expert and partly on the fact that respondent’s expert’s 79-percent liquidity premium resulted in a discount for lack of control that on its face appears unreasonably low namely his lack of control discounts of dollar_figure percent for and dollar_figure percent for see lappo v commissioner tcmemo_2003_258 respondent’s expert’s calculation of a liquidity premium rejected for similar reasons to combine or to calculate a liquidity premium to use in this case for and and to reverse out of reit trading prices to isolate or to quantify an appropriate lack of control discount we look simply to the difference in average discounts observed in the private placements of registered and unregistered stock based on the premise that the difference so observed represents pure liquidity concerns since a ready public market is available to owners of registered stock but is unavailable to owners of unregistered stock see mccord v commissioner supra pincite lappo v commissioner supra according to two studies respondent’s expert cited the difference was approximately percentage points which results in a general liquidity premium inherent in publicly traded assets of dollar_figure percent9 that would also be applicable to publicly traded reits to calculate the lack of control discount present in the reit comparables we must eliminate from the 1-percent median if an illiquid asset trades at a discount of percent relative to a liquid asset the liquid asset is trading at a premium of dollar_figure percent from the illiquid asset namely -1 trading premium observed for the reit comparables and the 2-percent median trading discount observed for the reit comparables this 27-percent liquidity premium for we simply subtract percent from the 27-percent liquidity premium to arrive at a lack of control discount of dollar_figure percentdollar_figure for we simply add percent to the percent liquidity premium to arrive at a lack of control discount of dollar_figure percentdollar_figure for a lack of marketability discount applicable to the three 30-percent aflp limited_partnership interests petitioner gave to her children on date petitioner’s expert estimated a discount of percent and respondent’s expert estimated a discount of dollar_figure percent we perceive no reason not to use without explanation to arrive at his lack of control discounts for and when combining his liquidity premium with the reit trading premium and or discount respondent’s expert used a different mathematical calculation than the one he used in 120_tc_358 revd and remanded on other grounds 461_f3d_614 5th cir we use the calculation respondent’s expert used in mccord because of its simplicity and intuitiveness we note that use of the particular mathematical calculation respondent’s expert used herein would produce lack of control discounts of approximately percent for and percent for relatively close to our lack of control discounts of dollar_figure percent and dollar_figure percent respectively respondent’s higher marketability discount of dollar_figure percent without further discussion which we do for the three aflp limited_partnership interests petitioner gave her children on date because both parties advocate a lack of marketability discount of approximately percent we apply a lack of marketability discount of percent conclusion we conclude that the fair_market_value of each of the three 30-percent aflp limited_partnership interests petitioner gave on date was dollar_figure for total taxable_gifts in of dollar_figure and that the fair_market_value of each of the three aflp limited_partnership interests petitioner gave on date was dollar_figure for total taxable_gifts in of dollar_figure calculated as follows gifts total stipulated aflp nav of elder-care facility as of less discounts for aflp limited_partnership interests 17-percent lack of control dollar_figure big_number dollar_figure 23-percent lack of marketability big_number fmv of each gifted 30-percent interest dollar_figure dollar_figure total value of gifted aflp interests dollar_figure x dollar_figure dollar_figure gift sec_12 nav of properties and interests transferred to aflp 50-percent pine bend interest stipulated nav of other properties less discounts for aflp limited_partnership interests 47-percent lack of control 22-percent lack of marketability fmv of each gifted 30-percent interest dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure total value of gifted aflp interests dollar_figure x dollar_figure dollar_figure this case is decided on the preponderance_of_the_evidence and is unaffected by sec_7491 see 124_tc_95 dollar_figure to reflect the foregoing decision will be entered under rule because of the way aflp’s capital accounts were maintained petitioner argues that on date she transferred to each of her three children a 9-percent limited_partnership_interest in aflp regardless of the exact percentage interest in aflp which petitioner transferred to her children percent or percent the value of each of the three gifted interests is equal to percent of the nav of the properties and pine bend partnership_interest petitioner transferred to aflp on date
